          Case 1:21-cr-00059-RC Document 13 Filed 03/08/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                              )
                                              )
UNITED STATES OF AMERICA                      )
                                              )        Case: 1:21-CR-59 (RC)
                 v.                           )
                                              )
WINSTON KELLY                                 )
                                              )
____________________________________)



                      MOTION TO MODIFY CONDITIONS OF RELEASE

       Winston Kelly, through his attorney, respectfully requests that this Court modify Mr.

Kelly’s conditions of release. In support of this motion, counsel states the following facts.

   1. On January 1, 2021, Mr. Kelly was arrested for unlawful possession of a firearm and

       ammunition under 18 U.S.C. 922 g. In short, Mr. Kelly is accused of firing a gun into the

       air as the clock struck midnight to bring in the New Year.

   2. At a detention hearing, the Magistrate Court denied the government’s request for pretrial

       detention. Noting that the government has requested incarceration in every 922 g case

       that has come before him, Magistrate Judge Michael Harvey released Mr. Kelly into the

       Heightened Supervision Program.

   3. In releasing Mr. Kelly, the Court restricted Mr. Kelly’s ability to leave his house for work

       medical visits, and to assist his mother and grandfather in medical visits.

   4. In over two months on pretrial release, Mr. Kelly has not had any violation reports.
      Case 1:21-cr-00059-RC Document 13 Filed 03/08/21 Page 2 of 3




5. Mr. Kelly is a thirty-five year old man, currently employed full time at Trader Joe’s. He

   has worked at Trader Joe’s for nearly two years. He also takes care of his mother and

   grandfather, with whom he resides. Mr. Kelly also has an 11 year old son who lives with

   the child’s mother. The current conditions makes it difficult to spend time with his son –

   his son is allowed to be at his residence but Mr. Kelly cannot spend time with him outside

   of his home, nor can he pick up or drop off the child. Mr. Kelly’s son also plays

   basketball in a recreational league in the spring and Mr. Kelly would like to support his

   son in person.

6. Mr. Kelly has a dated criminal record. His last offense occurred 11 years ago in 2010. In

   that case, Mr. Kelly completed 3 years of Supervised Release satisfactorily.

7. Consistent with the presumption of innocence and the Eighth Amendment prohibition

   against excessive bail, the Bail Reform Act of 1984 provides that a defendant should be

   released pending trial on personal recognizance or “subject to the least restrictive further

   conditions, or combination of conditions that . . . will reasonably assure the appearance of

   the person as required and the safety of any other person and the community.” 18 U.S.C.

   § 3142(b) and (c)(1)(B).

8. Given Mr. Kelly’s compliance record, both in the past and in this case, the government

   cannot show his conditions, currently effectively home incarceration, are the “least

   restrictive conditions” necessary to ensure the safety of the community.

9. Moreover, the additional restrictions on Mr. Kelly’s movement do little to protect the

   community. The allegations against Mr. Kelly are entirely borne of circumstances, that

   is, the widespread though perhaps foolish District tradition of firing a gun in the air at

   midnight as New Years’ Eve turns to New Years’ Day. Both Mr. Kelly and the
           Case 1:21-cr-00059-RC Document 13 Filed 03/08/21 Page 3 of 3




        community are harmed by conditions that prevent him from fulfilling his parental duties.

        Mr. Kelly’s condition should be modified to eliminate the current movement restrictions.

                                          Conclusion

        For the foregoing reasons and any others that may appear to the Court, Mr. Kelly

respectfully requests that he be placed on Personal Recognizance with the standard conditions of

pretrial release.



                                             Respectfully submitted,
                                             A. J. KRAMER
                                             FEDERAL PUBLIC DEFENDER

                                                    /s/
                                             _____________________________
                                             EUGENE OHM
                                             Assistant Federal Public Defender
                                             625 Indiana Avenue, N.W., Suite 550
                                             Washington, D.C. 20004
